United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3718
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Christopher W. Middaugh,                 *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: September 7, 2005
                                 Filed: September 22, 2005
                                  ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Christopher Middaugh appeals the sentence the district court1 imposed
following revocation of his probation. Middaugh originally pleaded guilty to
possessing a firearm after having been convicted of a misdemeanor crime of domestic
violence, in violation of 18 U.S.C. § 922(g)(9), and was sentenced in January 2003
to 5 years probation. In November 2004 the district court revoked Middaugh’s
probation and sentenced him to 15 months imprisonment and 2 years supervised
release, after Middaugh stipulated that he had violated the conditions of his probation.

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
       On appeal, Middaugh argues that the district court lacked jurisdiction to accept
his guilty plea to the underlying firearm offense (as to which he now denies guilt),
that the court should have granted his revocation-hearing request for reappointment
of counsel, and that defense counsel at both his underlying criminal proceedings and
the revocation proceedings were ineffective.

       These arguments fail. Middaugh is foreclosed from attacking his firearm
conviction in this appeal, see United States v. Simmons, 812 F.2d 561, 563 (9th Cir.
1987) (appeal from probation revocation is not proper avenue for collateral attack on
underlying conviction); he waived the reappointment issue by explicitly accepting
his present counsel at the revocation hearing, see United States v. Tulk, 171 F.3d 596,
600 (8th Cir. 1999) (issue waived below is not reviewed, even for plain error); and
his ineffective-assistance claims are not properly before us, see United States v.
Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003) (claims of ineffective assistance of
counsel are generally deferred to 28 U.S.C. § 2255 proceedings unless miscarriage
of justice would obviously result, or outcome would be inconsistent with substantial
justice).

      Accordingly, we affirm, and we also grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-